Name: Commission Decision of 30 December 1988 amending Decision 86/477/EEC approving an integrated Mediterranean programme for Crete (Greece)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy;  health;  Europe;  agricultural activity
 Date Published: 1989-01-19

 Avis juridique important|31989D003989/39/EEC: Commission Decision of 30 December 1988 amending Decision 86/477/EEC approving an integrated Mediterranean programme for Crete (Greece) (only the Greek text is authentic) Official Journal L 015 , 19/01/1989 P. 0039*****COMMISSION DECISION of 30 December 1988 amending Decision 86/477/EEC approving an integrated Mediterranean programme for Crete (Greece) (Only the Greek text is authentic) (89/39/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof, Whereas by Decision 86/477/EEC (2) the Commission approved an integrated Mediterranean programme for Crete, hereinafter referred to as the IMP for Crete; Whereas the Commission of the European Communities and the Hellenic Republic signed a programme contract (3), concerning the implementation of the IMP for Crete in accordance with the provisions of Article 9 of Regulation (EEC) No 2088/85; Whereas Article 9 of the programme contract for the IMP for Crete provides in particular that the Greek authorities shall present to the Commission a draft detailed financial plan for the years 1988 to 1992 and that the Commission shall then determine, together with any amendments, the list and schedule of measures to be adopted under the IMP for Crete and update the timetable for commitments and payments; Whereas the estimates for expenditure on the measures making up the IMP for Crete and for the Community contributions from budgetary funds should be revised following the presentation by the Greek authorities in December 1987 of a detailed financial plan for the years 1988 to 1992; Whereas, moreover, this detailed financial plan shows that the ceiling on the contribution towards such measures from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 needs to be raised; Whereas the Advisory Committee for Integrated Mediterranean Programmes referred to in Article 7 of Council Regulation (EEC) No 2088/85 has been informed of these changes, HAS ADOPTED THIS DECISION: Article 1 In Decision 86/477/EEC the text of Article is hereby replaced by the following: 'The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed ECU 103 641 000 in respect of the expenditure to be incurred in the period from 13 November 1985 to 12 November 1992 on measures to be financed in the context of the IMP for Crete, for which the total Community assistance from budgetary funds is estimated at ECU 245 243 000.' Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 30 December 1988. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. (2) OJ No L 282, 3. 10. 1986, p. 21. (3) OJ No C 35, 13. 2. 1987, p. 2.